 In the MatterofTienUNITED STATESCARTRIDGECOMPANYandBROTHERHOOD OF RAILROAD TRAINMENCaseNo. 14-0-712.-Decided October 30,19Jp5DECISIONANDORDEROn April 30,1945,the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding,finding thatthe respondent hadnot engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed,as set forth in thecopy of the Intermediate Report attached hereto.Thereafter,counselfor the Board filed exceptions to the Intermediate Report and a sup-porting brief.No request was made for oral argument before theBoard atWashington,D. C., and none was held. The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial error was committeed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief of counsel for the Board,and the entire record in the case,and hereby adopts the findings,conclusions,and recommendations ofthe Trial Examiner, with the addition noted below.Having found that Clark was a supervisory employee and that therespondent would have been responsible for his unionactivity, theTrial Examiner concluded that Eifert's statement to Clark was notviolative of the Act,on theground that the statement was made byone supervisor to another.Counsel for the Board excepted to theTrial Examiner'sfinding of fact thatClarkwas a supervisory em-ployee.We find no merit in this contention.However, notwith-standing Clark's supervisory status, it is conceivable that under theholding oftheMississippi Valley Structural SteelCompanycase,, therespondent would not necessarily have been responsible for his unionactivity.But this point is not raised by the exceptions,and we find itunnecessary to pass on it.ORDERUpon the entirerecord inthe case,and pursuantto Section 10 (c)of the NationalLabor RelationsAct, the National LaborRelations164 N L. R B 7864 N. L.R. B., No. 97.586 THE UNITED STATES CARTRIDGE COMPANY587Board hereby orders that the complaint against the respondent, TheUnited StatesCartridgeCompany, St.Louis,Missouri,be, and ithereby is, dismissed.MR. GEP.ARD D. REILL Y took no part inthe consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr Harry G. Carisoin,for the Board.Hessrs.C. P Berry, H. P Miller,andJ C Handol,of St Louis, Mo, for therespondent.STATEMENT OF THE CASEUpon a charge filed on September 10, 1942, by Brotherhood of Railroad Train-men, herein called the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Fourteenth Region (St. Louis, Mis-souri), issued its complaint dated March 19, 1945, against The United StatesCartridge Company, herein called the respondent, alleging that the respondenthad engaged in and was engagingin unfairlabor, practices affecting commercewithin themeaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to unfair labor practices the complaint alleged that the respondenthad interfered with the rights of its employees as guaranteed in Section 7 ofthe Act by (1) discharging George B Clark on or about September 5, 1942, andthereafter refusing to reinstate him because he joined and assisted the Union andengaged in concerted activities with other employees for the purpose of collectivebargaining and other material aid and protection, and (2) on or about September5,1942, and thereafter questioning, urging, persuading and warning its em-ployees against engaging in concerted activities and against their joining andassistingthe Union or any labor organization.Copies of the complaint and notice of hearing thereon were duly servedupon the respondent and the Union.'Pursuant to the notice a hearing was held March 29 and 30, 1943, at St Louis,Missouri, before J. J Fitzpatrick, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The Board and the respondent wererepresented by counsel2All parties participated in the hearing and weregranted full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the conclusion of the hear-ing the parties waived oral argument but were granted an opportunity to filebriefs with the undersigned after the close of the hearing.No briefs have beenreceived.After the close of the hearing the undersigned on his own motionordered certain corrections made in the transcript of record.Upon the record thus made, and from his observation of the witnesses, theundersigned makes the following :1No answer to the complaint was filed by the respondentHowever, at the opening ofthe hearing H B. Miller, director of personnel, stated on the record that Clark had beenlaid off by the respondent about September 5, 1942, but denied that the respondent hadrefused to reinstate him or that it had committed any of the unfair labor practicesalleged in the complaint.2The respondent was also represented by its Director of Personnel Miller and AssistantDirector of Personnel Randol. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Maryland corporation and a wholly owned subsidiaryofWestern Cartridge Company. It is engaged in the manufacture of smallarms ammunition for the United States Government at two adjoiningplants inStLouis,Missouri'The plants, all the machinery, equipment, and materialused, as well as the manufactured products, are owned by the government. Inthe year 1942, from 90 to 95 percent of the materials used in the manufacturingprocess amounting in value to several millions of dollars and consisting prin-cipally of brass, lead, copper, and chemicals was shipped to the plants frompoints outside the State of Missouri.The finished products for that year alsovalued at several millions of dollars were taken over by the government at theplants for use by the armed forces. In the summer of 1942, the employees ofthe respondent numbered approximately 20,000, but were reduced to about22,500 in September of that year. In subsequent years the number of employeesfluctuated.At the time of the hearing there were approximately 17,000 em-ployees.Since 1942 there has been no material change in the respondent'sbusiness.1ITHE ORGANIZATION INVOLVEDBrotherhood of Railroad Trainmen is a labor organization admitting to mem-bership certain employees of the respondent.III.THE UNFAIR LABOR PRACTICESA BackgroundShortly after the respondent began operations in the fall of 1941, a numberof unions, other than the charging union, became interested and active in or-ganizing eligible employees.On February 23, 1943,, as the result of chargesbrought by these other unions, the Board found that in the summer of 1942the respondent, by the enforcement of too broad a no solicitation rule, and byother specified acts, had interfered with the employees rights under the Act 4In the 300 acres which contained the two plants there are about 17 miles ofrailroad tracks used for switching cars of material to and from the numerousbuildings housing the various departments. -In early 1942 there were two switch-ing crews which every month alternated from the day to the night shift.Eachshift consisted of an engineer,two switchmen and a switch foreman.5A mechanicemployed days only also worked with these crews (referred to sometimes in therecord' as the railroad crew), which were in charge of Chief Plant Engineer,J.C. Stewart.The respondent also employed Fletcher J. Eifert as yardmaster.Eifert worked on the day shift and, aided by a clerk under him, checked the carloadings and directed switching operations on this shift.It was also his job toanticipate car movements and switching operations on the second shift and toprepare instructions for the switch foreman of that shift.Although he directedthe work of the switching crew, the yardmaster was not a part of the railroaddepartment, but was a supervisor in the traffic department.He directly super-7The respondent also opeiates a powder storage area at Tyson, 25 miles from StLouis4U. S Cartridge Company, 47 NL. R B 896At thistime the respondent was operating 7 days a week but the employees workeda 6-day weekThis necessitated the employment of some extra switchmen.SwitchForeman Robert C Stark,heieafter referied to, worked as a foienian3days a week andalso operat,d an engine 3 days a week THE UNITED STATES CARTRIDGECOMPANY589vised the work of a clerk under him, and directed the opei ations of the railroadcrew.Although he had no authority to hire and fire, he could effectively recom-mend changes in the status of these employees including the railroad crewHewas also responsiblefor the work of all these employeesHe was thus vestedwith substantial supervisory authority.On June 22, 1942, the amount of business having increased, the respondenthired George B. Clark, an experienced switchman, as assistant yardmaster underRifert.On September 5, 1942, due to a shortage of materials, about 3500 em-ployees were laid off.At that time the respondent discontinued the recentlycreated position of assistant yardmaster and released Clark.Clark's unionactivitieswhile in the respondent's employ, his lay-off, and the surroundingcircumstances form the basis for the allegations of unfair labor practicesB. The alleged interference and discriminationIn his newly created position, Clark had the same duties as his superior, Eifert,except that it was confined mostly to the second shift.He reported for workat 2 p. in. before the shift started, checked the location of the railroad cars inthe plant, lined up the movement of such cars as were necessary for the secondshift, and directed the work of the switching crew on that shift. It was hisresponsibility to see that the switching operations were properly carried out.Previous to coming to the respondent Clark had for many years been activein behalf of the Union, and, at the time of his employment, was secretary to oneof the Union locals.He was hired by the respondent on condition that he notengage in union activitiesBeginning about August 5, 1942, however, Clark,together with Thatcher, vice president of the Local Union, visited all the em-ployees of the switching crews at their homes and, by the end of the month,obtained their application cards for the Union.A committee was then selectedby the switching crews, consisting of Clark, Switch foreman Robert C. Stark,and Switchman Arthur A Taylor, to meet with management and secure acontract.During this period of organiznir, the switching crew v^ore union buttons atwoikEifert was aware of the union activity but was not cognizant of Clark'sleading part thei emuntil September 4The early alter noon of that dad liecalled Clark into his office and asked him if he (Clark) had "engineered" tileunion activity among the switching crew: that management had inquired aboutit from himClark in effect admitted that he had been the leader in the move-inentEifert asked if Clark did not ieahze that if the Union secured a con-tract that both Etfert and Chick would lose their "authority and control" overthe crewClark responded that a contract could be drawn that would notinterfere with the authority of either of themRifert then stated to Clark thatthe respondent would "not stand" for any organization in the plant eFollowing the organization of the employees in the railroad department asabove found, Thatcher, the local union official, requested bargaining rights forthe Union from the respondent, and also arranged for a conteience with maa-agement and the union committee.This confeience was held the morning oTSeptember 5, and was attended by the committee and Thatcher for the UnionThe respondent's representatives were R B. Ricktord. then personnel director,"Thus finding is based upon the testimonv of ClarkEifert ilonled any such conversation.The denial is not creditedThe finding is buttressed by the testimony of John P Engein.Terminal Railroad card clerk, which testimony Etfert testified he did not "iecall" butwhich is herein credited, that a (lay or two before September 5, 1942, Eifert discussed theunion organizing with Engeln and expressed disapproval of such organizing during v,artime 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. B. Miller, then personnel supervisor, and R. H. Roberts. an attorney. Thatcheracted as spokesman and introduced the members of the union committee to themanagement representatives explaining that Clark was chairman, Stark vicechairman, and Taylor secretary thereofThatcher then' stated that the com-mittee represented the employees in the switching crews' and desired to negotiatea contract.The management representatives replied that other unions claimedto represent various groups 'of employees and the appropriateness of the variousunits would have to be determined by the Board.'The meeting terminated about noon, and Clark reported to work at 2 p. in.Shortly thereafter, Eifert came to Clark, said that he had "bad news", andhanded him his termination slip, effective that night; the slip stated that thelayoff was due to material shortage.'Eifert told Clark to keep in touch withhint and he would see what he could do about getting him back. Thereafter, forabout a week, Clark daily phoned Eifert about reinstatement but stopped afterbeing told that there was no place for him.About two weeks later he phonedPersonnel Director Rickcord and was told the same thingThereafter lie madeno further effort to be reinstated and has not been called backAt the hearinghe testified that he had other employment of a permanent nature on the Pacificcoast and did not desire reinstatement.Switchman Taylor was also laid off because of the material shortage, but wasrecalled in a day or two.''As herein found, Clark was included in the mass lay-off of about 3,500 employeescaused by the shortage of materials.After this handicap to operations had beeneliminated, later in the fall of 1942, the number of employees again increased.There were several later lay-offs and apparently a wide fluctuation in employ-ment.In December 1943, the employees reached a peak of 34,000, but at the timeof the hearing there were about 17,000.Notwithstanding these occasional in-creases, and the incident increase in the railroad tonnage, no one was hired toreplace Clark as assistant yardmaster although there were later increases in thenumber of employees on the switching crews. After his release, the assistantyard master's duties were performed, as they had been before, by Eifert and theswitch foremen.Notice of a proposed 10 percent lay-off of employees due to material shortage hadbeen posted on bulletin boards in the plants about September 1, 1942. Eifertabout that time discussed this notice with Clark and the railroad crew.He toldthem they were then working shorthanded and he did not believe the lay-off wouldaffect anyone under him."The actual lay-off amounted to considerably more than'The unit intended was apparently the switching crew exclusive of the engineers8The following December the Board in it consolidated hearing found,inter aba,that theswitching crew,excluding supervisors,constituted an appropriate unit.U.S CartridgeCo, 45 N L R B 1043 Prior to the present hearing,the respondent signed a Conti actwith the Union covering this unit.0 The termination form included the question"Would you rehire",after which was type-written, "Yes".10 John P Engeln, a yard clerk for the Terminal Railroad whose duties in 1942 includedpart time work in the respondent's yard, testified that it few davs after Clark's termina-tionEifert offered him Clark's job at less pay than Clark had been getting and thathe refused the offerEifert testified that he offered Engeln a job as clerk under him, butfixed the time as in the spring of 1943. In this respect,Eifert testified that as time wenton more detailed records had to be kept in his office and he therefore offered a clerk's jobtoEngeln but did not offer him a job as assistant yard master.As Engeln's previousexperience would hardly have qualified him to be an assistant yard master,the undersignedcredits Eifert's version of the conversation and the time as more plausibleliThis finding is based upon a ieconciliation of the testimony of Clark and Eifert relativethereto THE UNITED STATES CARTRIDGE COMPANY591the estimated 10 percent of the employeesAll the termination slips were datedSeptember 4, effective Saturday, September 5, 1942, on which date the plant ceasedoperating on a 7 day weekly schedule and went on a 6 day schedule of work."The respondent admits that Clark was a capable employee It contends thatas part of the mass lay-off and the switch from a 7 day to a 6 day work week theposition of assistant yard master was eliminatedTwo or three days after thelay-offs, however, Elfert told Stark, switchforeman, that he was of the opinionthat Clark "would be there yet if he hadn't been so active in the Brotherhood."C Coirclllsions as to the unfair labor practicesThe questioning of Clark by Eifert on September 4 relative to the organizing,the former's activity therein, and Eifert's statement that the respondent opposedany organization in the plant, must be considered in the light of Clark's posi-tion.He was not an ordinary employee but exercised supervisory duties similarto Eifert though limited to the shift lie worked.He received a stated salary andwas not entitled to overtime like the employees under him 14He could recom-mend increases in pay and was responsible for the work of the employees whomlie directedIt is found that Clark was a supervisor within the meaning of theAct for whose activities in labor matters the respondent would have been held re-sponsible 15When Clark took this supervisor's job he agreed not to engage in unionactivities among the ordinary employees.At that time the charging union towhich Clark belonged NN as not active in the plants, but other unions were, ofwhich fact the respondent was awareIn early September, when rumors came tomanagement that Clark had "engineered" the unionization of the switchingcrews it properly questioned him as to such activity.Absent any evidence of aneffort to organize the supervisors as such, the respondent was justified in requir-ing its supervisors to remain neutral in union activityand in criticizing itsAssistant Yard Master for his failure to do so" The statement that therespondent opposed organization of any kind would under certain conditions becoercive, if used by a supervisor to an ordinary employee.Where, under the11Clark testifiedthat thetermination notices covering the announced lay-off were allsent out before September 3, some of them being effective prior to September 5.Thistestimony is not credited,as the respondent's originalrecords produced in the hearing forinspection showed that all the lay-offs, including Clark's and Taylor's,were effectiveSeptember 5.Clark also testified that in his observation,which was limited to a timeclock containing approximately 250 time cards, it was customary for the respondent toattach the termination slips to the time cards of the employees affectedAs previouslyfound, Clark and Taylor were given their termination slips by EifertHowever, Eifert'stestimony is uncoutradicted and credited that it was the practice of Berry, who was overthe railroad department which included the switching crews, either to deliver termina-tion slips in person or leave them with Eifert for delivery to the employeesClark andaclerkwere the only ones directly under Eifeit in the traffic department, and therecord does not disclose what the practice in this respect was in that department,but anysuch terminations necessarily would have come through Elfert's hands.No inference ofirregularity is warranted, therefore,from the method of handling Clark's or Taylor'sterminations13This finding is based upon the testimony of StarkEifert denied making the state-mentIn view of all the circumstances above detailed, particularly Eifert's statementfoClark before the dismissal, the denial (which was somewhat uncertain) is notcredited14 Clarkcomplained about his pay not equaling those trader him who received overtimeAs a result of the complaint, about the first of September Eifert agreed to recommend anincrease for Clarkin these days of overtime work it is not unusual to find instanceswhere the take-home pay of ordinary workers exceeds the guaranteed salary of the super-visor11The Winter-WeissCo , 61 N L. R. B 361.16Cf. SossManufacturing Co , et at.,56 N.L R. B. 348 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances here existing, it was used by one supervisor to another there isno element of coercion in it.Clark held the newly created position of assistant yard master for a ittleover two months when it was abolished during themasslay-off.His work wassatisfactory and no question is raised as to his capacity to handle the job.The previous finding of unfair labor practices," Eifert's questioning of (larkon September 4 about his union activities, and his statement to Stark after thelay-off that in his judgment Clark would still be' in the respondent's employ ifhe had not been so active for the Brotherhood raise a suspicion that the reslond-ent eliminated the ,job in older to get rid of ClarkIn the opinion of the under-signed, however, this suspicion is more than counterbalanced by other factors.No effort was made to replace Clark or to create another position in lieu o' theassistant yard master's job, but the duties thereof were performed by Eifertand the switchforeman asthey had been before Claik was hiredIn the eliruna-tions incidentto a masslay-off a new position is likely to be abolished in sec kingways to cut down the number of total employees, especially where seniority isgiven some consideration, as is true with the respondentIt is noted, more)ver,that Eifert's comment to Stark afterthe lay-off was not a statement of faci butmerely theexpressionof a personal opinion that Clark's union activities ha d todo with his release.Eitert felt that he was understaffed before the lay-offAlthough he kne v onSeptember 4 of Clark's activities, mananement had no suspicion of them until theCommittee met on the 5th, unless Eifert previously reported the factBut Eii'ertobviously slid not anticipate any releases of the employees under him of hisdiroction and was as surprised as Clark was when the latter's termination sliparrivedFurthermore, the 3500 termination slips were prepared not later thanSeptember 4. It takes time to prepare such a list, and while Claik's i amecould conceivably have been added to the list at the last moment, there is uc evi-dence that such was the fact, and the record does not warrant an Inference tothat effectIn the light of the justified mass lay-off, 'which amounted to norethan the estimated 10 percent, the adjustments that necessarily followed thechanging of the work week, the fact that the job of assistant yard master was ofrecent creation and somewhat of an experiment, the undersigned is of theopinion and finds that the position was eliminated for legitimatereasons."Clark's testimony suggeststhat even though the assistant yard master positionwas properly eliminated Clark was not given any consideration (a) becau,ie ofhis seniority,and (b). for a job in the switching crew for whichhe was qua.ifiedand for which he applied. Such seniority procedure as the respondentpracticedapplied onlyto classificationsof work and not to departments. and Clark held'iSee footnote 4,supra.This was a consolidated beam fig as the result of the efortsof several unions to organize the plant guards as well as other employeesThe Itoardfound (1) discriminatory treatment of several eniplovecs, (2) iii cifeience h'-. (a) theenfoiceinent of a too broad "no solicitation' rule winch was latei rescinded and (b)questioning and threatening plant guards foi union activity and disparaging the le ulersof the movement.11The release of Clark almost immediately following the verification of the responi ent'ssuspicion that he was engagedin unionactivity poses the question whether the respondentdischarged its Assistant Yard Master because of his failure to remainneutral in inionactivities, or became of anti-unionconsiderationsThe respondent through its PersinnelDirector Miller did argue that such activity of Clark was illegal, but nevertheless insistedthat the sole reason for the discharge was the mass lay-off, as disclosed by Clark'ii ter-mination slip.Although the severe penalty of discharge of a supervisor for failing toieniain neutralin union matters under circumstances such as herein detailed might in anyevent lie instifled, the undersigned accepts the respondent's reason for the discliari e. asfortified by the record THE UNITED STATES CARTRIDGE COMPANY593the only job classified as assistant yard master.Clark testified that after hisdismissal he asked Eifert for a job in the switching crew and Eifert replied thatit could "not be done." Eifert was unable to recall any such conversation buttestified that if it was mentioned he would have referred Clark to Stewart orBerry.Clark said nothing about a switching job to either of the latter,althoughthey headed the railroad department,nor did he mention it when he talked to thepersonnel director who would have had to pass on the application.It is foundthat Clark did not apply for a transfer to the switching crew, but at best merelymentioned the matter to Eifert who had no authority in that respect over theswitching crew, of whichfact Clarkwas aware.It is therefore found that the respondent has not discriminated as to the hireand tenure of employment of George B. Clark, and has not interfered with,restrained or coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case the undersigned makes the following :CONCLUSIONS OF LAW1The operationsSt.Louis,Missouri,of the Act.of the respondent, the United States Cartridge Company,occur in commerce within the meaning of Section 2 (6)2.Brotherhood of Railroad Trainmenmeaning of Section 2(5) of the Act.isa labor organization within the3.The respondent has not engaged inmeaning of Section 8(1) and(3) of the Act.unfair labor practices within theRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the complaintagainst the respondent, The United States Cartridge Company, St. Louis,Missouri,be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective July 12, 1344,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations file with the Board, RochambeauBuilding,Washington,D. C, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33,should any party desire permis-sion to argue orally before the Board, request therefor must be made in writingwithin ten(10) days from the date of the order transferring the case to the Board.J. J. FITzrATRIC%,Trial Examiner.Dated April 30, 1945.670417-46-vol. 64-39